DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 11/28/20. Claims 1-24 were pending in the previous action, having been constructively elected by original presentation for prosecution on the merits; claims 25-35, having been withdrawn from consideration, subject to Election/Restriction, as being directed to a non-elected invention
.   Claims 4-6, 9-13 and 22 were cancelled.  No new claims were added. Claims 1, 7, 14-16, 18, 20, 21 and 24 were amended.  Accordingly, claims, 1-3, 7, 8, 14-21, 23 and 24 have been examined and are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/20 has been entered.

Response to Amendment
In response to Applicant’s amendment filed 11/28/20 objection to Claims 18 and 24  is withdrawn
In response to Applicant’s amendment filed 11/28/20 rejection of claims 1-24 under 35 U.S.C. 112(a) and 35 U.S.C. 112 (b) is withdrawn 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-18, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Edgett et al. (US 2005/0228874 A1) in view of Bone et al (US 2016/0232116 A1)
Regarding Claim 1,  Edgett teaches a system that uploads a selected configuration to a user device, the system in the form of a tangibly embodied computer, the computer including a processor and system machine readable instructions on a tangibly embodied computer memory and the selected configuration being in the form of application machine readable instructions to perform a task on the user device […] and
the system comprising:
Edgett: FIG 3);   the processor performing processing, based on system machine readable instructions, including: 
inputting a request including request attributes, from the user device, via the communication device, for a configuration, the configuration constituting a selected configuration  (Edgett: [0006], [0009], [0013], [0015], FIG 3);
identifying the selected configuration, in the tangibly embodied computer memory, based on the request attributes (Edgett: [0060]-[0061] ref FIG 5);
wherein the tangibly embodied computer memory is a database (Edgett: [0058] – configuration database 112  of FIG 3), 
interfacing with the user device to initiate an upload transaction (Edgett: [0061]; [0064]-[0065] ref FIG 6) 
generating […] changes to upload the selected configuration, including the application machine readable instructions, to the user device; (Edgett: [0061]; [0065])
confirming that the […] changes satisfy predetermined criteria (Edgett: [0008]-[0009]; [0014]-[0015]), the predetermined criteria disposed in the database (Edgett: [0058] – configuration database 112  of FIG 3)
committing to the […] changes; and executing the […] changes so as to upload the selected configuration, including the application machine readable instructions, to the user device, wherein the user device is provided with the selected configuration. (Edgett: [0060]-[0061] ref FIG 5; [0064]-[0065] ref FIG 6) 
Edgett does not explicitly teach:

(ii)  the processor forming a global configuration abstraction includes the  processor indexing location and access method for each of a plurality of configuration elements discovered, by the processor, within the system
(iii) wherein the selected configuration is constituted by a configuration set and the configuration set is disposed in a SQL database, or in a global registry of the database;
(iv) generating staged changes to upload the selected configuration …confirming that the staged changes satisfy predetermined criteria … committing to the staged changes; and executing the staged changes so as to upload the selected configuration…; 
Bone teaches: 
(i) wherein the selected configuration is constituted by a plurality of configuration sets, whereby an application, in the user device, draws upon the plurality of configuration sets (Bone: [0248] ref FIG 7;  [0276]  Feature Lists mapped onto OMA-DM data structures; [0278] List-Version--Contains all the items describing the version of the M2M software and hardware.; [0281];  [0284] Different applications may make use of different feature lists; [0291]) 
(ii)  the processor forming a global configuration abstraction includes the  processor indexing location and access method  for each of a plurality of configuration elements discovered, by the processor, within the system (Bone: [0133] – [0137] ”…  
 (iii) wherein the selected configuration is constituted by a configuration set and the configuration set is disposed in a SQL database, or in a global registry of the database (Bone: [0012])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bone re: configuration sets in an SQL database with those of Edgett re: configuration database (Edgett: [0058] – configuration database 112  of FIG 3),  since Bone explicitly teaches configuration sets stored in an SQL database
(iv) generating staged changes to upload the selected configuration …confirming that the staged changes satisfy predetermined criteria … committing to the staged changes; and executing the staged changes so as to upload the selected configuration…;  (Bone: [0049]; [0487]; [0495]-[0497]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bone re: staged changes to the uploaded configuration with those of Edgett re: configuration uploads since Bone explicitly teaches doing so in order to transition between “current” and “target” versions of “device [configuration] objects” (Bone: [0497]) 
Claim 21 does not teach or define any new limitations above claim 1.  Therefore similar reasons for rejection apply. 
Regarding Claim 2, Edgett teaches the system of claim 1, the selected configuration is constituted by a configuration set (Edgett [0026], [0029] lists of configuration items) 
Regarding Claim 3, Edgett teaches the system of claim 1, the tangibly embodied computer memory is a non-volatile storage (Edgett: [0018] ref FIG 1) 
Regarding Claim 14, Edgett teaches the system of claim 1, including client access authentication (Edgett: [0006]; [0009]; [0013]; [0015] FIGs 3, 6) 
Edgett does not explicitly teach:
the processor portion annotating the global configuration abstraction with a security policy 
Bone teaches:
the processor portion annotating the global configuration abstraction with a security policy (Bone: [0130]; [0240]-[0241]; [0257]..[0260]-[0261]; [0291]; [0334], [0424]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bone re: security policy “annotations” with those of Edgett re: client authentication for data model access
Regarding Claim 15, Edgett teaches the system of claim 14, including client access authentication (Edgett: [0006]; [0009]; [0013]; [0015] FIGs 3, 6) 
Edgett does not explicitly teach:
the security policy dictates roles and operations allowed on elements within the global configuration abstraction.
Bone teaches:
Bone: [0107] ref FIG 3; [0130]; [0240] – [0241]; [0257]..[0260]; [0424]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bone  re: security policy “annotations” including allowable “roles and operations” on data model elements (fields) with those of Edgett re: client access authentication (Edgett: [0006]; [0009]; [0013]; [0015] FIGs 3, 6) 
 in order to be able to “check that the role of the requester … is allowed to access the device’s fields” (Bone: [0429]) which in turn “[e]nsures that requests are only performed consistent with the security roles of requesters” (Bone: [0411])  
Regarding Claim 16, Edgett teaches the system of claim 1, including uploading the selected configuration to the user device (Edgett: ??)
Edgett does not explicitly teach:
the processor portion including a security component, the security component performing validation related processing for the selected configuration 
Bone teaches:
the processor portion including a security component, the security component performing validation related processing for the selected configuration (Bone: [0128] ref FIG 2; [0130]; [0429]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bone re: security processing of the configuration with those of Edgett re: uploading selected a Bone: [0543]) 
Claim 22 does not teach or define any new limitations above claim 16.  Therefore similar reasons for rejection apply. 
Regarding Claim 17. Edgett teaches the system of claim 16,  including uploading a selected configuration to the user device (Edgett: [0060]-[0061] ref FIG 5; [0064]-[0065] ref FIG 6)
Edgett does not explicitly teach:
the security component performing validation related processing for the selected configuration including application of a security policy.
Bone teaches:
the security component performing validation related processing for the selected configuration including application of a security policy (Bone: [0257]..[0260]; [0424]; [0429]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bone re: configuration file processing according to a security policy with those of Edgett re: uploading a selected configuration to the user device  in order to advantageously “define a standard mechanism for describing access rights at a [configuration] feature list level and authentication requirements required to gain access to them, in such a way as to protect Bone: [0543]) 
Claim 23 does not teach or define any new limitations above claim 17.  Therefore similar reasons for rejection apply. 
Regarding Claim 18, Edgett teaches the system of claim 17, including uploading a requested configuration to the user device (Edgett: [0060]-[0061] ref FIG 5; [0064]-[0065] ref FIG 6) 
Edgett does not explicitly teach:
the security policy dictates roles and operations allowed.
Bone teaches:
the security policy dictates roles and operations allowed (Bone: [0130]; [0240], [0424]; [0443])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bone re: security policy roles defining allowable roles and operations with those of Edgett re: uploading requested configuration files (Edgett: [0060]-[0061] ref FIG 5; [0064]-[0065] ref FIG 6) in order to advantageously “check that the role of the requester … is allowed to access the device’s fields” (Bone: [0429]) which in turn “[e]nsures that requests are only performed consistent with the security roles of requesters” (Bone: [0411])  
Claim 24 does not teach or define any new limitations above claim 18. Therefore similar reasons for rejection apply. 
Regarding Claim 20, Edgett teaches the system of claim 1, the communication device communicating with the user device over a network (Edgett.
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Edgett and Bone  in view of Ayachitula et al (US 2008/0005143 A1)
Regarding Claim 7, Edgett teaches the system of claim 2, including uploading the selected configuration to the user device ((Edgett: [0060]-[0061] ref FIG 5; [0064]-[0065] ref FIG 6) 
Edgett and Bone do not explicitly teach:
the processor portion performing a scan of the user device.
Ayachitula teaches:
the processor portion performing a scan of the user device (Ayachitula: [0022] ref FIG. 3; [0023] ref FIG 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ayachitula re: creating configuration files using “composite components” (Ayachitula: [0022]) with those of Edgett re: uploading configuration files in order to advantageously “create composite configuration components” using configuration items available in storage of the device (Ayachitula: [0022]) 
Regarding Claim 8, Edgett teaches the system of claim 7, including uploading the selected configuration to the user device (Edgett: [0007]-[0008], [0023]-[0026]; FIGs 2,3)
Edgett and Bone do not explicitly teach:
the scan, of the user device, identifying user device configuration sets that are present in the user device.
Ayachitula teaches:
Ayachitula: [0022] ref FIG. 3; [0023] ref FIG 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ayachitula re: creating configuration files using “composite components” (Ayachitula: [0022]) with those of Edgett re: uploading configuration files in order to advantageously “create composite configuration components” using configuration items available in storage of the device (Ayachitula: [0022]) 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Edgett and Bone  in view of Chen et al (US 2017/0093815 A1)  
Regarding Claim 19, Edgett teaches the system of claim 1, including uploading selected configuration data to a user device as discussed re: claim 1
Edgett and Bone do not explicitly teach:
the user device is constituted by a smart phone
Chen teaches: 
the user device is constituted by a smart phone (Chen: [0025], [0035], [0036] ref FIG 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen re: uploading configuration data to a smart phone with those of Edgett re: uploading configuration data to user devices since Chen explicitly teaches wherein the user device is a smart phone. 



Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 U.S.C. §103 have been considered but are moot based on the grounds of rejection herein.  Applicant's arguments are considered here only insofar as they are relevant to the current office action. Specifically, 
Applicant argues:
(1) Bone discloses the synchronizer is configured to initiate the communication with the device over the interface, whereas Applicant's invention discloses the user device interface with the communication device to input the user device attributes in the device, and it retrieves the uploaded data from the tangibly embodied computer memory based on the user device attributes (Rem, p. 12)
(2) Bone discloses or teaches a method provided with a DM Bus Access Mechanisms and the data model is taken from an XML defined tree structure where a node on the tree describes either a data element of a specific type with defined attributes. In contrast, Applicant's invention discloses a tree in which each node is indexed in a way that references access mechanism for an underlying configuration element and the position of the node in the tree fixes an unambiguous reference to that configuration element.  (Rem. p. 13) 
(3)  Ayachitula discloses a method of repeating the retrieving and creating steps for one or more types of the plurality of configuration items, whereas Applicant's invention discloses retrieving upload data from the tangibly embodied computer memory, based on the user device attributes. Ayachitula fails to explicitly disclose 
(4) Ayachitula discloses a method of automatically creating composite configuration items in a configuration management database, whereas applicant's invention discloses the selected configuration is constituted by a configuration set and the configuration set is disposed in a SQL database of the database. Ayachitula discloses composite creation agent communicates with a registry to determine configuration items types that should be scanned for in configuration management database, whereas Applicant's invention discloses the selected configuration is constituted by a configuration set and the configuration set is disposed in a global registry of the database. (Rem  p. 15) 
(5) Ayachitula discloses composite creation agent scans for instances of
a specific configuration item type in configuration management database, and creates a
composite configuration items for all configuration items discovered in the scan. Composite creation agent continues scanning and creating composite configuration items for all configuration item types in registry, whereas Applicant's invention discloses the scan, of the user device, identifying user device configuration sets that are present in the user device . (Rem  p. 15)

abstraction includes the processor indexing location and access method for each of a
plurality of configuration elements discovered, by the processor, within the system. Chen fails to explicitly disclose global configuration abstraction is in the form of a tree, the tree including a plurality of nodes, where each node is indexed in a way that references the access mechanism for an underlying configuration element and the position of the node in the tree fixes an unambiguous reference to that configuration element. Chen fails to disclose a processor annotating the global configuration abstraction with a security policy. In addition, Chen fails to explicitly disclose the security policy dictates roles and operations allowed on elements within the global configuration abstraction.  (Rem. p. 17)

Examiner respectfully disagrees
Re: (1) –(6) In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, it is noted that neither Bone, Ayachitula nor Chen are cited for the claim limitations indicated. 



Citation of pertinent prior art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burnett et al (US 2003/0018889 A1) (Abstract: [0043]; [0049]; [0060]; [0074] 
Coles (US 2007/0113186 A1)  ([0002]; [0004]; [0023]; [0028]; [0036] ref FIG 6
Attanasio et al (US 2012/0233299) ([0003]; [0021]; [0026] [0003]) 
Brebner et al US 20180253296 A1  (ABSTRACT; [0029] ref FIG 2)
Firlik et  al (US 20160357536 A1) (Abstract; [0011]; FIGs 3, 6) 








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday-Friday 11am-5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ROBERT A SHAW/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455